Final Transcript Jun. 16. 2008 / 5:00PM ET, TGAL - Q4 2008 Tegal Corporation Earnings Conference Call CORPORATE PARTICIPANTS Christine Hergenrother Tegal Corporation - CFO Tom Mika Tegal Corporation - Chairman, President, CEO CONFERENCE CALL PARTICIPANTS Al Sham Analyst PRESENTATION Operator Good day, ladies and gentlemen, and welcome to Tegal Corporation's fourth quarter for 2008 earnings conference call. My name Jahida, is and I will be your coordinator for today. (OPERATOR INSTRUCTIONS) As a reminder, this conference is being recorded for replay purposes. I would now like to turn the presentation over to your host for today's call, Ms. Christine Hergenrother, Chief Financial Officer.
